IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 00-60802
                        Summary Calendar


MARY HALLMAN, Next Friend with General Power of Attorney for
Charles Clifton Walters,

                                        Plaintiff-Appellant,
versus

HAROLD RAY PRESLEY, Sheriff of Lee County, Individually and in
His Official Capacity; TOM BILLUPS, DR., Physician, Individually
and in His Official Capacity; TERRY JONES, Lee County
Investigator, Individually and in His Official Capacity; STEVE
STANFORD, Lee County Investigator, Individually and in His
Official Capacity; JOHN HALL, Lee County Investigator,
Individually and in His Official Capacity; JIM JOHNSON, Lee
County Investigator, Individually and in His Official Capacity;
MICHAEL BERTHAY, Criminal Investigator, Individually and in His
Official Capacity; JOHN YOUNG, District Attorney, Individually
and in His Official Capacity; DENNIS FARRIS, Assistant District
Attorney, Individually and in His Official Capacity; SAM REEDY,
Assistant District Attorney, Individually and in His Official
Capacity; ROLAND GETTY, Assistant District Attorney, Individually
and in His Official Capacity; JERRY CROCKER, Investigator,
Individually and in His Official Capacity; THOMAS GARDNER,
Circuit Judge, Individually and in His Official Capacity,

                                        Defendants-Appellees,

                       consolidated with

MARY HALLMAN, Family Member of Pamela Reed and Baby Brandon;
PATRICIA STANFORD, Family Member of Pamela Reed and Baby Brandon;
MARY LOU PRESLEY, Family Member of Pamela Reed and Baby Brandon;
CHARLES T. PRESLEY, JR., Family Member of Pamela Reed and Baby
Brandon,

                                        Plaintiffs-Appellants,

versus

HAROLD RAY PRESLEY, Sheriff of Lee County, Individually and in
His Official Capacity; TERRY JONES, Lee County Investigator,
Individually and in His Official Capacity; STEVE STANFORD, Lee
County Investigator, Individually and in His Official Capacity;
JIM JOHNSON, Lee County Investigator, Individually and in His
Official Capacity; MICHAEL BERTHAY, Investigator with Mississippi
                            No. 00-60802
                                 -2-

Highway Patrol, Individually and in His Official Capacity; JIMMY
BOXX, Colonel, Mississippi Highway Patrol, Individually and in
His Official Capacity; WAYNE MILLER, Captain, Mississippi Highway
Patrol, Individually and in His Official Capacity; JOHN YOUNG,
District Attorney, Individually and in His Official Capacity;
DENNIS FARRIS, Assistant District Attorney, Individually and in
His Official Capacity; SAM REEDY, Assistant District Attorney,
Individually and in His Official Capacity; ROLAND GETTY,
Assistant District Attorney, Individually and in His Official
Capacity; THOMAS GARDNER, Circuit Judge, Individually and in His
Official Capacity; MIKE MOORE, Attorney General, Individually and
in His Official Capacity; BUCK BUCHANAN, United States Attorney,
Individually and in His Official Capacity; CARLOYN CLAYTON,
Executive Director Survival, Individually and in Her Official
Capacity; MARILYN HERRING, Victims Rights Coordinator,
Individually and in Her Official Capacity; MICHAEL P. MILLS,
Supreme Court Justice, Individually and in His Official Capacity;
TERRY SMITH, WTVA News Director, Individually and in His Official
Capacity; LLOYD GRAY, Daily Journal Editor, Individually and in
His Official Capacity; JIM CLARK, Publisher Courier, Individually
and in His Official Capacity; MARTHA KING, Individually; LARRY
(RANDY) JONES, Individually,

                                           Defendants-Appellees,

UNITED STATES OF AMERICA,

                                           Movant-Appellee,

                        consolidated with

MARY HALLMAN, Family Member of Pamela Reed and Baby Brandon;
PATRICIA STANFORD, Family Member of Pamela Reed and Baby Brandon;
MARY LOU PRESLEY, Family Member of Pamela Reed and Baby Brandon;
CHARLES T PRESLEY, JR., Family Member of Pamela Reed and Baby
Brandon,

versus

JOHN YOUNG, District Attorney; DENNIS FARRIS, Assistant District
Attorney; SAM REEDY, Assistant District Attorney; ROLAND GETTY,
Assistant District Attorney; THOMAS GARDNER, Circuit Judge;
HAROLD RAY PRESLEY, Sheriff; TERRY JONES, Lee County
Investigator; STEVE STANFORD, Lee County Investigator; JIM
JOHNSON, Lee County Investigator; MICHAEL BERTHAY, Criminal
Investigator,

                                           Defendants-Appellees.
                           No. 00-60802
                                -3-


                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 1:00-CV-186-D-A
                    USDC No. 1:00-CV-197-D-A
                    USDC No. 1:00-CV-193-D-A
                      --------------------
                          July 18, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

     Mary Hallman appeals the district court’s dismissal of three

separate civil actions filed against numerous defendants

challenging their actions taken in connection with the

investigation and prosecution of Charles Clifton Walters for the

murders of Pamela Reed and her infant son, Brandon Gliatta.

Hallman, a relative of the decedents, alleged that the defendants

conspired to violate Walters’ constitutional rights, including

his right to adequate medical care, and that the defendants

unlawfully released and decided not to prosecute the actual

perpetrator of the murders, Anthony Gliatta.   The district court

dismissed her actions for lack of standing and for failure to

state a claim upon which relief may be granted under Fed. R. Civ.

P. 12(b)(6).   Because Hallman has not shown that she has suffered

an injury in fact or the possibility of future harm that is

“certainly impending,” she has not shown that the district court

erred in dismissing her actions for lack of standing.    See

Okpalobi v. Foster, 244 F.3d 405, 425 (5th Cir. 2001); Trinity


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60802
                                -4-

Indus. Inc. v. Martin, 963 F.2d 795, 799 (5th Cir. 1992).

Because Hallman’s allegations are conclusional and do not

establish the elements of a due process or equal protection

violation, or that the defendants acted in concert to obstruct

justice, unlawfully refused to prosecute Gliatta for the murders,

or acted with invidious race or class-based discriminatory

intent, Hallman has not shown that the district court erred in

dismissing her actions for failure to state a claim upon which

relief may be granted and for lack of standing.   See Bradley v.

Puckett, 157 F.3d 1022, 1025 (5th Cir. 1998).   Further, Hallman

has not shown that the district court erred in holding that the

court was prohibited from interfering with the ongoing state

criminal prosecution of Walters by the Anti-Injunction Act, 28

U.S.C. § 2283, and Younger v. Harris, 401 U.S. 37, 53 (1971).

     Hallman argues that the district court erred in staying

discovery.   Because the order staying discovery was within the

district court’s discretion and because the defendants had filed

motions to dismiss based on immunity defenses which were pending

before the court, district court did not abuse its discretion in

staying discovery pending a ruling on the defendants’ motions to

dismiss.   See Richardson v. Henry, 902 F.2d 414, 417 (5th Cir.

1990).

     Hallman argues that the district court erred in

consolidating the three separate civil actions.   Because

Hallman’s actions involved primarily the same parties, the same

underlying facts, and primarily the same claims, the district

court did not abuse its discretion in consolidating the cases.
                           No. 00-60802
                                -5-

See FED. R. CIV. P. 42(a); Bottazzi v. Petroleum Helicopters,

Inc., 664 F.2d 49, 50 (5th Cir. 1981).

     Hallman has filed a motion to supplement the appellate

record with the state court judgment showing that Walters was

found not guilty of the murders of Reed and Gliatta.   She also

states that Walters was admitted to a hospital for severe

blockages in his heart shortly after he was released from

custody.   This court generally will not enlarge the record on

appeal to include evidence that was not before the district

court.   See Trinity Indus., 963 F.2d at 799.   Because Hallman did

not present this evidence in the district court and because she

has not shown that this information is necessary to the

disposition of her appeal, her “Motion to Suspend Rules Pursuant

to Fed. R. App. P. 2 and to Supplement the Record” is denied.

See Harvey v. Andrist, 754 F.2d 569, 571 n.1 (5th Cir. 1985).

     This appeal is frivolous; it is dismissed.   5TH CIR. R. 42.2.

     DISMISSED; “MOTION TO SUSPEND RULES PURSUANT TO FED. R. APP.

P. 2 AND TO SUPPLEMENT THE RECORD” DENIED.